NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted September 15, 2021*
                             Decided September 21, 2021

                                        Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 21-1031

DELOIS A. BANISTER,                            Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of
                                               Illinois, Eastern Division.

      v.                                       No. 1:20-cv-00679

U.S. BANK NATIONAL ASSOCIATION,                Robert M. Dow, Jr.,
as Trustee for J.P. Morgan Mortgage            Judge.
Acquisition Corp. 2006-RM1 Asset-
Backed Pass-Through Certificates, Series
2006-RM1, and JPMORGAN CHASE
BANK, N.A.,
       Defendants-Appellees.


      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1031                                                                          Page 2

                                        ORDER

       This lawsuit is Delois Banister’s fifth attempt to overturn a five-year-old Illinois
judgment foreclosing the mortgage on her home. As in her previous actions, Banister
asserts that J.P. Morgan Chase Bank and U.S. Bank, as trustee for the fund that held her
securitized mortgage, committed misconduct during the state foreclosure proceedings.
The district court dismissed the case for lack of subject-matter jurisdiction, ruling that
the Rooker-Feldman doctrine barred her claims. See Rooker v. Fidelity Trust Co., 263 U.S.
413 (1923); District of Columbia Ct. of App. v. Feldman, 460 U.S. 462 (1983). It further
recommended that the Northern District of Illinois’ Executive Committee consider
designating Banister as a restricted filer. We affirm, and because Banister pressed this
appeal despite knowing that it was frivolous, we order her to show cause why we
should not impose sanctions.

        In July 2015, Banister lost her home in a foreclosure action in the Circuit Court of
Cook County, Illinois. From the time she got wind of a possible foreclosure action,
Banister has filed five federal lawsuits against the lender and the holder of her note,
accusing them of various acts of misconduct before and during the foreclosure
proceedings. Five different district judges handled the cases. Two dismissed her
complaints, Banister v. U.S. Bank, No. 16-cv-09902 (N.D. Ill. filed Oct. 21, 2016); Banister
v. U.S. Bank, No. 19-cv-6248 (N.D. Ill. filed Sep. 19, 2019), based on the Rooker-Feldman
doctrine, which bars state-court losers from challenging state-court judgments in federal
court. See Mains v. Citibank, 852 F.3d 669, 675 (7th Cir. 2017). Banister voluntarily
dismissed two other cases, Banister v. U.S. Bank, No. 12-cv-07196 (N.D. Ill. filed Sept. 10,
2012); Banister v. U.S. Bank, No. 19-cv-00793 (N.D. Ill. filed Feb. 7, 2019)—one after the
district court ordered her to explain why the Rooker-Feldman doctrine did not apply.
Banister, No. 19-cv-00793.

        In a fifth complaint based on the same underlying allegations, Banister asserted
that the defendants committed bank fraud in violation of 18 U.S.C. § 1344. She sought
$20 million in damages and asked the district court “to set aside [the] judgment and
sheriff sale” based on the “illegal foreclosure.” The court dismissed the complaint for
lack of subject-matter jurisdiction, ruling that Rooker-Feldman barred the claims. The
court added that it had “every reason to believe that Plaintiff will try to raise the exact
same issues before this court again” because this was “the fifth time Plaintiff has tried to
get the federal courts to meddle with the state foreclosure proceeding … and she has
ignored every federal judge … who has told her that this court lacked subject matter
No. 21-1031                                                                         Page 3

jurisdiction over her claims.” The court referred the case to the Executive Committee to
consider whether Banister should be a restricted filer.

       Banister appeals, generally asserting that the dismissal was unfair and that the
judge was biased.1 But she does not meaningfully engage with the district court’s
reason—that her claims are blocked by the Rooker-Feldman doctrine. Although we
construe pro se filings liberally, “an appellate brief that does not even try to engage the
reasons the appellant lost has no prospect of success.” Klein v. O’Brien, 884 F.3d 754, 757
(7th Cir. 2018) (emphasis in original). We could dismiss her appeal on that ground
alone. See FED. R. APP. P. 28; Klein, 884 F.3d at 757.

        For the sake of completeness, and because this is the first time one of Banister’s
cases has come before us on the merits, we note that the district court’s decision is
sound. Banister’s complaint expressly seeks to vacate the state foreclosure order, which
is exactly what the Rooker-Feldman doctrine prohibits. See Exxon Mobil Corp. v. Saudi
Basic Indus. Corp., 544 U.S. 280, 284 (2005); Mains, 852 F.3d at 676. Although Banister also
seeks damages, a federal court could not award them without invalidating the
foreclosure judgment—something that only an Illinois appellate court or the Supreme
Court of the United States could do. Exxon Mobile Corp., 544 U.S. at 284.

       To the extent that Banister contests the referral to the Executive Committee, she
cannot so do here. A referral is not an appealable judgment or order. We note that as of
January 2021, Banister became a restricted filer in the Northern District. In re Banister,
No. 21-C-0304 (N.D. Ill. Exec. Comm. Jan 22, 2021). She could have appealed that final
order. In re Chapman, 328 F.3d 903, 904 (7th Cir. 2003).

       Given the frivolous nature of this appeal and the overall pattern of which it is a
part, Banister is ordered to show cause within 14 days why she should not be
sanctioned with an order to pay the appellees’ costs and attorney fees in defending this
appeal. See FED. R. APP. P. 38. Banister has burdened five different district judges with
her repetitive lawsuits over which the federal courts lack jurisdiction. And the district
court warned her when dismissing the complaint and when denying her motion to
proceed in forma pauperis on appeal that her contentions are frivolous. Further, it is not


       1Someone named Gerald Warren also signed the brief, and Banister purports to
“represent” Warren, but this person is not a party. As a pro se litigant, Banister cannot
represent anyone but herself. See 28 U.S.C. § 1654 (providing that “parties may plead
and conduct their own cases personally or by counsel”).
No. 21-1031                                                                             Page 4

just the Rooker-Feldman doctrine that doomed her case. One glance at Banister’s
complaint reveals several other deficiencies: the duplicative, harassing nature of the
case, see Georgakis v. Ill. State Univ., 722 F.3d 1075, 1078 (7th Cir. 2013); the preclusion of
her claims by earlier federal judgments, see Hayes v. City of Chicago, 670 F.3d 810, 813
(7th Cir. 2012); and her attempt to bring a civil action for damages under 18 U.S.C.
§ 1344—a criminal statute.

                                                                                  AFFIRMED.